Order entered September 18, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00118-CR

                          ANTONIO LAMAR COCHRAN, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F15-76529-H

                                             ORDER
       Before the Court is court reporter Crystal R. Jones’s September 17, 2018 third request for

an extension of time to file the reporter’s record. We GRANT the request and extend the time to

file the reporter’s record until October 3, 2018.

       If Ms. Jones fails to file the record by October 3, 2018, the Court may utilize its available

remedies, including ordering that she not sit until the complete reporter’s record is filed.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Robert Burns, Presiding Judge, Criminal District Court No. 1; to Crystal R. Jones,

official court reporter, Criminal District Court No. 1; and to counsel for the parties.


                                                        /s/   LANA MYERS
                                                              JUSTICE